J-S01021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF WALTER LEE HINES,                      IN THE SUPERIOR COURT OF
DECEASED                                               PENNSYLVANIA



                   v.

APPEAL OF: MATTHEW J. SMITH

                                                    No. 1264 EDA 2015


              Appeal from the Order Entered March 13, 2015
           In the Court of Common Pleas of Philadelphia County
               Orphans' Court at No(s): Control No. 155053
                                        O.C. No. 1188 DE of 2013

BEFORE: GANTMAN, P.J., MUNDY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUNDY, J.:                      FILED JANUARY 20, 2016

      Appellant, Matthew J. Smith, appeals pro se from the March 13, 2015

order dismissing his petition for accounting of trust and for removal of

trustee. After careful review, we dismiss this appeal for failure to adhere to

the Pennsylvania Rules of Appellate Procedure.

      Appellate briefs must conform to the Rules of Appellate Procedure.

Pa.R.A.P. 2101. Rule 2119 requires that the “argument shall be divided into

as many parts as there are questions to be argued” and include “such

discussion and citation of authorities as are deemed pertinent.”       Id. at

2119(a).   “[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”
J-S01021-16


Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal denied,

47 A.3d 848 (Pa. 2012), quoting In re W.H., 25 A.3d 330, 339 (Pa. Super.

2011), appeal denied, 24 A.3d 364 (Pa. 2011); see also Pa.R.A.P. 2119(a).

Further, “if the defects are in the brief of the appellant … and are

substantial, the appeal … may be … dismissed.” Pa.R.A.P. 2101.

       Instantly, Appellant presents 12 issues on appeal, but fails to divide

his argument section in accordance with Rule 2119(a).              Additionally,

Appellant’s brief contains two pages of single-spaced argument with no

citations to legal authority or references to the record. Appellant’s Brief at

19-20.1 “This Court will not act as counsel and will not develop arguments

on behalf of an appellant.”        Commonwealth v. Kane, 10 A.3d 327, 331

(Pa. Super. 2010) (citation omitted), appeal denied, 29 A.3d 796 (Pa.

2011); see also Pa.R.A.P. 2119(b)-(c).           Further, while this Court will

construe pro se materials liberally, “pro se status confers no special benefit

on an appellant.” Id. at 1211-1212.

       Based on the foregoing, we deem these defects in Appellant’s brief to

be sufficiently substantial to preclude any meaningful appellate review.2

____________________________________________


1
  Because Appellant’s brief does not contain pagination, we have assigned
each page a corresponding sequential number.
2
 We note that Appellant has also filed a reply to the Appellee’s brief in this
appeal, which contains 10 additional issues and a longer argument section.
This cannot cure the defects in Appellant’s principal brief.              See
Commonwealth v. Collins, 957 A.2d 237, 256 (Pa. 2008) (noting that a
(Footnote Continued Next Page)


                                           -2-
J-S01021-16


Accordingly, we elect to exercise our discretion under Rule 2101, and

dismiss this appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2016




                       _______________________
(Footnote Continued)

reply brief cannot cure a previously waived claim); see also Pa.R.A.P.
2113(a) (stating the purpose of a reply brief is to respond to “matters raised
by appellee’s brief or in any amicus curiae brief and not previously
addressed in appellant’s brief[]”).



                                            -3-